Citation Nr: 0813481	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for migraine and 
muscle contraction headaches currently, evaluated as 10 
percent disabling.

2.  Entitlement to service connection for dysthemic disorder, 
not otherwise specified or other psychiatric disorder 
(claimed as anxiety, depression, and personality disorder) to 
include as secondary to the service connected mixed migraines 
and muscle contraction headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel

INTRODUCTION

The veteran had active service from February 1978 to November 
1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA requires that VA afford a veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  Duenas v. Principi, 18 Vet. 
App. 512 (2004); see 38 U.S.C.A. §  5103A(d).  When medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  38 C.F.R. § 3.159(c)(4)(i).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

The veteran is seeking an increased rating for his service 
connected migraine and muscle contraction headaches, and 
service connection for a psychiatric disorder.  

In regards to the increased rating, the Board notes that the 
veteran's migraine and muscle contraction headaches are 
currently evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.124a, Diagnostic Code (Code) 
8100.  Under these criteria, characteristic prostrating 
attacks averaging one in two months over the last several 
months are to be evaluated as 10 percent disabling.  A 30 
percent evaluation is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
evaluation is warranted for migraines with very frequent and 
completely prostrating and prolonged attacks which produce 
severe economic inadaptability.  

A VA examination report of October 2003 notes that the 
veteran reported experiencing headaches which worsened with 
stress.  He described the pain as very tight and pulsating.  
The examiner stated that the veteran had longstanding 
intermittent headaches.  The Board finds that the VA 
examination of October 2003 is inadequate to properly assess 
the severity of the veteran's disability.  The applicable 
diagnostic criteria is based on the frequency and severity of 
the headaches.  However, the examination report did not cover 
either criterion satisfactorily.  Therefore, a new 
examination is required.

In regards to the veteran's claim for service connection for 
a psychiatric disorder, the Board notes that the veteran, has 
been diagnosed with dysthemic disorder, anxiety, personality 
disorder and depression.  In a VA examination report of 
November 2003 the examiner opined that the veteran's 
psychiatric symptoms are not related to his migraine 
headaches but rather to his personality disorder.  However, 
in a VA examination report of October 2003, the examiner 
stated that it is possible that some of his depression or 
anxiety were aggravated by his migraine headache.  A VA 
examination is required to resolve the conflict in the 
opinions.  Furthermore, if it is found that the veteran's 
psychiatric disorder was aggravated by the service connected 
migraine headaches, a determination should be made as to the 
extent of the aggravation.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the severity of 
the veteran's service connected migraine 
and muscle contraction headaches.  The 
examiner should specifically comment as 
to the frequency of the veteran's 
headaches, i.e. how many headaches per 
month, how many months out of the year 
does he experience the headaches and for 
how long do they last.  In addition, the 
examiner should comment as to the 
severity of the headaches, i.e. does the 
veteran experience photophobia, vertigo, 
does he need rest.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any psychiatric disorder he 
may currently have, including dysthemic 
disorder, anxiety and depression.  The 
claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently found psychiatric disorder was 
caused by or aggravated by the veteran's 
service connected migraine headaches or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability).  If the examiner 
determines that the veteran's 
psychiatric disorder was aggravated by 
the service connected migraine 
headaches, the examiner should determine 
to what extent was the psychiatric 
condition aggravated.  It is requested 
that reasoning be afforded in support of 
any opinion provided.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



